Citation Nr: 0126106	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a schizo-affective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to April 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that new and material evidence had not been 
submitted sufficient to reopen the previously denied claim of 
service connection for a psychiatric disorder 

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in August 2001; a transcript of that hearing 
is associated with the claims file.  Additional evidence was 
submitted to the Board in August 2001.  The veteran and his 
representative waived initial consideration by the RO under 
the provisions of 38 C.F.R. § 20.1304(c) (2001).  

At the hearing, the veteran indicated that he was seeking 
nonservice-connected pension and educational benefits.  
Transcript at 13 (August 2001).  These issues are referred to 
the RO for the appropriate action.  

Finally, it is noted that the veteran did not timely appeal 
the 1998 RO decision which denied his application to reopen a 
claim of service connection for refractive error.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2001), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

At his personal hearing in August 2001, the veteran testified 
that he was in receipt of Social Security Administration 
(SSA) disability benefits for a psychiatric disorder.  
Records pertaining to SSA disability benefits have not been 
associated with the claims folder.  In accordance with the 
VCAA, these records should be specifically requested.  

In addition, the veteran indicated that he had received 
recent treatment for his psychiatric disorder.  Transcript at 
12.  It does not appear that those treatment records have not 
been associated with the claims folder.  The records should 
be obtained on remand.

The veteran should also undergo a VA examination to determine 
the etiology of any psychiatric disabilities.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all records 
pertinent to the veteran's claim for 
entitlement to SSA benefits, to include any 
decisions and the medical records upon which 
those decisions were based.  

2.  The RO should obtain any outstanding 
relevant records not on file, to include 
records from the Houston, Texas, VA 
Medical Center, Audie L. Murphy Memorial 
Veterans Hospital in San Antonio, Texas, 
Frank Tejeda Outpatient Mental Health 
Clinic, Dr. A.J., and Dr. W. at Santa 
Rosa Hospital in Houston, Texas.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  It is requested that the examiner 
review the claims folder and a copy of 
this remand prior to the examination.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  The examiner should state as precisely 
as possible the diagnoses of all 
psychiatric disabilities the veteran has.

b.  For each identified psychiatric 
disability, the examiner should state a 
medical opinion as to the date of onset of 
such.

c.  If the veteran does have a psychiatric 
disability, and if it is determined that 
he had such disability when he began 
active service, did such disability 
increase in severity beyond the normal 
progression of such condition during his 
period of active duty?

d.  For each identified psychiatric 
disability, the examiner should indicate 
whether it is at least as likely as not 
that such is etiologically related to 
service.

4.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the VCAA is 
completed.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  Thereafter, the case should 
be returned to the Board, if in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

The veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for compensation.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


